DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-17 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 12/20/2021, with respect to the rejection(s) of claims 1-17 has been fully considered and the results as followings:
On pages 8-11 of Applicant’s remarks, Applicant argues that the combination of Ishimoto, Onuma, and Aikyo does not disclose the invention of claim 1 because nothing in Aikyo teaches or suggests causing the image M to differ between the types of objects.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In this case, as discussed in the Non-Final rejection mailed on 10/04/2021, the rejection relied upon Onuma to disclose the displayed image of the surroundings simultaneously including an image of the monitoring target and a mark representing a position of the monitoring target (Onuma: [0048], [0064], [0074], [0098]-[0102], FIG. 15-17 and FIG. 21-27: That is, the warning symbol 631 is presented on the head of the person 16 in the example of FIG. 23. When the warning symbol 631 is to be made at the estimated contact section in this way, a comparison is conducted between the obstacle height that was set in step S2054, S2055, S2073 of the process conducted by the risk level setting unit 2000, and the height of bucket distal end that has been calculated using the output signals .theta.1 to 84 of the angle detectors 8a to 8d. For example, (1) if the bucket 1c is likely to come into contact with an upper half of the obstacle height, the warning symbol 631 is made atop the obstacle (if a person, then the head), or (2) if the bucket 1c is likely to come into contact with a lower half of the obstacle height, the warning symbol 631 is made at a lower part of the obstacle (if a person, then the trunk)); wherein the processing circuitry is configured to detect different types of monitoring targets in the surroundings of the work machine (Onuma: [0048], [0064], [0073]-[0074], [0098]-[0102], and FIG. 7: Upon the start of peripheral monitoring by the peripheral monitoring device, the risk level setting unit 2000 checks for obstacles in the hazard zone (step S2051), the check being based upon the determination result by the determining unit 800. If, in step S2051, no obstacles are determined to exist in the hazard zone, the risk level setting unit 2000 completes the process without setting a contact risk level, in other words, just by setting risk level 0 (step S2071). Conversely if, in step S2051, obstacles are determined to exist in the hazard zone, the risk level setting unit 2000 sets an individual contact risk level for each obstacle within the hazard zone, based upon the type, position, and height of the obstacle that are obtained from the camera image).
Further, Aikyo discloses the display is configured to cause the mark included in the displayed image of the surroundings to differ between the different types of monitoring targets (Aikyo: Abstract, [0060], [0063], [0070]-[0071], FIG. 7, and FIG. 9: the CPU 24 performs a predetermined image processing for an image obtained by the camera 31 at a position corresponding to the position of the object determined by the control apparatus 2. Specifically, the CPU 24 overlaps a translucent eliciting image (a predetermined image), which indicates an Aikyo, different of objects are being displayed with different marks based on locations of the objects.
Therefore, in view of teachings by Ishimoto, Onuma, and Aikyo, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the excavator machine of Ishimoto to include the display is configured to cause the mark included in the displayed image of the surroundings to differ between the different types of monitoring targets, as suggested by Onuma, for the purpose of provide different information corresponding to locations of detected obstacles, such that a first mark representing a position of a first type of monitoring target is displayed together with an image of the first type of monitoring target in response to detection of the first type of monitoring target by the processing circuitry and a second mark different from the first mark representing a position of the second type of monitoring target is displayed together with an image of the second type of monitoring target in response to detection of the second type of monitoring target by the processing circuitry, as suggested Aikyo. The motivation for this is to provide different information corresponding to locations of different detected obstacles.

On pages 12-13 of Applicant’s remarks, Applicant argues that the combination of Ishimoto, Onuma, and Aikyo does not disclose the limitations of “the display is configured to display a setting screen for selecting a mark from a plurality of marks of different types, and the processing circuitry is configured to set the mark selected from the plurality of marks on the setting screen as the mark representing the position of the monitoring target” of the invention of claim 17. Applicant’s arguments have been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

As a result, Applicant arguments are not deemed persuasive, and the previous rejections pertaining to the previous set of claims are sustained. Therefore, due to the claimed amendments, upon further consideration, a new ground of rejections necessitated by amendments is made in view of following reference/combinations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto (Ishimoto - US 2014/0354813 A1) in view of Onuma et al. (Onuma – US 2013/0222573 A1) and Aikyo et al. (Aikyo – 2007/0076526 A1).

As to claim 1, Ishimoto discloses a surroundings monitoring system for a work machine, the surroundings monitoring system comprising:
a sensor (Ishimoto: Abstract and FIG. 4 the bucket observation camera 13F, the right side camera 13R, the rearward camera 13B, and the left side camera 13L) configured to capture an image of surroundings of the work machine (Ishimoto: [0047]-[0052], FIG. 1 the hydraulic excavator 1, and FIG. 3-4: The rearward camera 13B is captured the view image of the wide range of the backward direction from the upper swiveling structure 5, and the operator is able to have view field substantially all around other than the fore direction with unstrained posture in the operator's cab by the provision of the left side camera 13L and right side camera 13R in addition to the rearward camera 13B);
processing circuitry (Ishimoto: FIG. 4 the display controller 20) configured to detect a monitoring target in the surroundings of the work machine (Ishimoto: [0057], [0078]-[0079], [0097], [0114], FIG. 4 and FIG. 13: The display controller 20 is added an obstacle detector 51 to the display controller 20 of FIG. 4. The other components are same as the display controller 20 of FIG. 4. The obstacle detector 51 is provided subsequent to the image converting section 22 to output the camera image after completion of obstacle searching process to the view point conversion section 23 and the image forming section 26); and
a display (Ishimoto: Abstract, [0050-[0055], [0080], FIG. 3 the virtual view point displaying area 17 and FIG. 4 the monitor 14) configured to display the image of the surroundings of the work machine captured by the sensor (Ishimoto: [0050], [0063]-[0064], [0078], [0080], [0084], FIG. 3 the dangerous zone Z1 and the attention zone Z2 and FIG. 5-8: The image correction section 22 of the display controller receives data of the camera images from the cameras 13B, 13L, 13R, 13F and makes correction process on the camera images. The corrected camera images of the cameras 13B, 13L, 13R, 13F are subjected to carry out the view point conversion process in the view point converting section 23 to produce the virtual rearward view point image 17B, the virtual right side view point image 17R, the virtual left side view point image 17L. Then, the image composing section 24 composes the virtual rearward view point image 17B, the virtual right side view point image 17R, the virtual left side view point image 17L to produce an composed virtual view point image. The display image creation section 25 brings to add the work machine image 17M at the center position of the composed virtual view point image), the displayed image of the surroundings (Ishimoto: [0050], [0063]-[0064], [0078], [0080], [0084], FIG. 3 the dangerous zone Z1 and the attention zone Z2 and FIG. 5-8: The image correction section 22 of the display controller receives data of the camera images from the cameras 13B, 13L, 13R, 13F and makes correction process on the camera images. The corrected camera images of the cameras 13B, 13L, 13R, 13F are subjected to carry out the view point conversion process in the view point converting section 23 to produce the virtual rearward view point image 17B, the virtual right side view point image 17R, the virtual left side view point image 17L. Then, the image composing section 24 composes the virtual rearward view point image 17B, the virtual right side view point image 17R, the virtual left side view point image 17L to produce an composed virtual view point image. The display image creation section 25 brings to add the work machine image 17M at the center position of the composed virtual view point image) and a mark representing a position of the monitoring target (Ishimoto: 

Ishimoto does not explicitly disclose:
the displayed image of the surroundings simultaneously including an image of the monitoring target and a mark representing a position of the monitoring target;
wherein the processing circuitry is configured to detect different types of monitoring targets in the surroundings of the work machine, and
the display is configured to cause the mark included in the displayed image of the surroundings to differ between the different types of monitoring targets such that a first mark representing a position of a first type of monitoring target is displayed together with an image of the first type of monitoring target in response to detection of the first type of monitoring target by the processing circuitry and a second mark different from the first mark representing a position of the second type of monitoring target is displayed together with an image of the second type of monitoring target in response to detection of the second type of monitoring target by the processing circuitry.

the displayed image of the surroundings simultaneously including an image of the monitoring target and a mark representing a position of the monitoring target; wherein the processing circuitry is configured to detect different types of monitoring targets in the surroundings of the work machine, as suggested by Onuma, which discloses the displayed image of the surroundings simultaneously including an image of the monitoring target and a mark representing a position of the monitoring target (Onuma: [0048], [0064], [0074], [0098]-[0102], FIG. 15-17 and FIG. 21-27: That is, the warning symbol 631 is presented on the head of the person 16 in the example of FIG. 23. When the warning symbol 631 is to be made at the estimated contact section in this way, a comparison is conducted between the obstacle height that was set in step S2054, S2055, S2073 of the process conducted by the risk level setting unit 2000, and the height of bucket distal end that has been calculated using the output signals .theta.1 to 84 of the angle detectors 8a to 8d. For example, (1) if the bucket 1c is likely to come into contact with an upper half of the obstacle height, the warning symbol 631 is made atop the obstacle (if a person, then the head), or (2) if the bucket 1c is likely to come into contact with a lower half of the obstacle height, the warning symbol 631 is made at a lower part of the obstacle (if a person, then the trunk)); wherein the processing circuitry is configured to detect different types of monitoring targets in the surroundings of the work machine (Onuma: [0048], [0064], [0073]-[0074], [0098]-[0102], and FIG. 7: Upon the start of peripheral monitoring by the peripheral monitoring device, the risk level setting unit 2000 checks for obstacles in the hazard zone (step S2051), the check being based upon the determination result by the determining unit 800. If, in step S2051, no obstacles are determined to exist in the hazard zone, the risk level setting unit 2000 completes the process without setting a contact risk obstacles are determined to exist in the hazard zone, the risk level setting unit 2000 sets an individual contact risk level for each obstacle within the hazard zone, based upon the type, position, and height of the obstacle that are obtained from the camera image).

Therefore, in view of teachings by Ishimoto and Onuma, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the excavator machine of Ishimoto to include the displayed image of the surroundings simultaneously including an image of the monitoring target and a mark representing a position of the monitoring target; wherein the processing circuitry is configured to detect different types of monitoring targets in the surroundings of the work machine, as suggested by Onuma. The motivation for this is to provide different information corresponding to locations of detected obstacles.

While the combination of Ishimoto and Onuma discloses a method to detect different objects and display information of the detected objects to a driver based on the highest risk level of one of the detected objects (Onuma: [0048], [0064], [0074], [0098]-[0102], FIG. 15-17 and FIG. 21-27:), the combination of Ishimoto and Onuma does not explicitly disclose the display is configured to cause the mark included in the displayed image of the surroundings to differ between the different types of monitoring targets such that a first mark representing a position of a first type of monitoring target is displayed together with an image of the first type of monitoring target in response to detection of the first type of monitoring target by the processing circuitry and a second mark different from the first mark representing a position of the second type of monitoring target is displayed together with an image of the second type of monitoring target in response to detection of the second type of monitoring target by the processing circuitry.
However, it has been known in the art of providing obstacles information to a driver to implement the display is configured to cause the mark included in the displayed image of the surroundings to differ between the different types of monitoring targets such that a first mark representing a position of a first type of monitoring target is displayed together with an image of the first type of monitoring target in response to detection of the first type of monitoring target by the processing circuitry and a second mark different from the first mark representing a position of the second type of monitoring target is displayed together with an image of the second type of monitoring target in response to detection of the second type of monitoring target by the processing circuitry, as suggested by Aikyo, which discloses the display is configured to cause the mark included in the displayed image of the surroundings to differ between the different types of monitoring targets (Aikyo: Abstract, [0060], [0063], [0070]-[0071], FIG. 7, and FIG. 9: the CPU 24 performs a predetermined image processing for an image obtained by the camera 31 at a position corresponding to the position of the object determined by the control apparatus 2. Specifically, the CPU 24 overlaps a translucent eliciting image (a predetermined image), which indicates an object (possible obstacle), for example, an image M, which is a translucent or patterned marked area with a rectangular frame as illustrated in FIG. 7A, with the rearward image obtained by the camera 31 at the (x, y) coordinate position determined by Step S13, and expands in the image memory 22 (Step S23). For example, as illustrated in FIG. 7B, a rearward image including a detected object and the image M, which emphasizes presence of the object, is generated. Here, the CPU 24 serves as an image-synthesizing means. At this time, the frame is such that a first mark representing a position of a first type of monitoring target is displayed together with an image of the first type of monitoring target in response to detection of the first type of monitoring target by the processing circuitry and a second mark different from the first mark representing a position of the second type of monitoring target is displayed together with an image of the second type of monitoring target in response to detection of the second type of monitoring target by the processing circuitry (Aikyo: Abstract, [0060], [0063], [0070]-[0071], FIG. 7, and FIG. 9: it is possible to emphatically display a near object (an object of which a z coordinate value is smaller than a reference value) more noticeable (for example, by adding a large mark) and to emphatically display a distant object (an object of which a z coordinate is larger than the reference value) less noticeable (for example, by adding a small mark or a light mark). Further, two or more reference distances can be set. For example, it is possible to display a distance (z value) to an object (obstacle) near the mark, or the like).
Therefore, in view of teachings by Ishimoto, Onuma, and Aikyo, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the excavator machine of Ishimoto and Onuma to include the display is configured to cause the mark included in the displayed image of the surroundings to differ between the different types of monitoring targets such that a first mark representing a position of a first type of monitoring target is displayed together with an image of the first type of monitoring target in response to detection of the first type of monitoring target by the processing circuitry and a second mark different from the first mark representing a position of the second type of monitoring target is displayed together with an image of the second type of monitoring target in response to detection of the second type of monitoring target by the processing circuitry, as suggested Aikyo. The motivation for this is to provide different information corresponding to locations of different detected obstacles.

As to claim 15, Ishimoto, Onuma, and Aikyo discloses all the surroundings monitoring system for a work machine limitations as claimed that mirrors the surroundings monitoring system for a work machine limitations in claim 1; thus, claim 15 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a surroundings monitoring system for a work machine, the surroundings monitoring system comprising:
a sensor (Ishimoto: Abstract and FIG. 4 the bucket observation camera 13F, the right side camera 13R, the rearward camera 13B, and the left side camera 13L, Onuma: FIG. 1-2 the cameras 13, and Aikyo: FIG. 1 and FIG. 3 the camera 31, the ultrasonic sensor 32-34, and the temperature sensor 35) configured to capture an image of surroundings of the work machine (Ishimoto: [0050], [0063]-[0064], [0078], [0080], [0084], FIG. 3 the dangerous zone Z1 and the attention zone Z2 and FIG. 5-8: A worker M as stationary or movable obstacle is shown in the virtual view point image of FIG. 5 to FIG. 7 and the camera through image of FIG. 6. Under this circumstance, the operator pressed the switch 16c to select the rearward camera 13B, thereby being displayed the camera through image from the rearward camera 13B on the camera through image displaying area 18. Since the worker M stands at the backward position of the hydraulic excavator, the worker M is appeared the camera through image in the camera through image in this figure, Onuma: [0048], [0064], [0074], [0098]-[0102], FIG. 15-17 and FIG. 21-27, and Aikyo: Abstract, [0060], [0063], [0070]-[0071], FIG. 7, and FIG. 9);
a display (Ishimoto: Abstract, [0050-[0055], [0080], FIG. 3 the virtual view point displaying area 17 and FIG. 4 the monitor 14) configured to display the image of the surroundings of the work machine captured by the sensor (Ishimoto: [0050], [0063]-[0064], [0078], [0080], [0084], FIG. 3 the dangerous zone Z1 and the attention zone Z2 and FIG. 5-8: The image correction section 22 of the display controller receives data of the camera images from the cameras 13B, 13L, 13R, 13F and makes correction process on the camera images. The corrected camera images of the cameras 13B, 13L, 13R, 13F are subjected to carry out the view point conversion process in the view point converting section 23 to produce the virtual rearward view point image 17B, the virtual right side view point image 17R, the virtual left side view point image 17L. Then, the image composing section 24 composes the virtual rearward view point image 17B, the virtual right side view point image 17R, the virtual left side view point image 17L to produce an composed virtual view point image. The display image creation section 25 brings to add the work machine image 17M at the center position of the composed virtual view point image), the displayed image of the surroundings simultaneously including an image of a monitoring target (Ishimoto: [0050], [0063]-[0064], [0078], [0080], [0084], FIG. 3 the dangerous zone Z1 and the attention zone Z2 and FIG. 5-8: The image correction section 22 of the display controller receives data of the camera images from the cameras 13B, 13L, 13R, 13F and makes correction process on the camera images. The corrected camera images of the cameras 13B, 13L, 13R, 13F are subjected to carry out the view point conversion process in the view point converting section 23 to produce the virtual rearward view point image 17B, the virtual right side view point image 17R, the virtual left side view point image 17L. Then, the image composing section 24 composes the virtual rearward view point image 17B, the virtual right side view point image 17R, the virtual left side view point image 17L to produce an and a mark representing a position of the monitoring target (Ishimoto: [0084]-[0085], [0089]-[0093], and FIG. 5-7: A worker M as stationary or movable obstacle is shown in the virtual view point image of FIG. 5 to FIG. 7 and the camera through image of FIG. 6. Under this circumstance, the operator pressed the switch 16c to select the rearward camera 13B, thereby being displayed the camera through image from the rearward camera 13B on the camera through image displaying area 18. Since the worker M stands at the backward position of the hydraulic excavator, the worker M is appeared the camera through image in the camera through image in this figure, Onuma: [0048], [0064], [0074], [0098]-[0102], FIG. 15-17 and FIG. 21-27, and Aikyo: Abstract, [0060], [0063], [0070]-[0071], FIG. 7, and FIG. 9: the CPU 24 performs a predetermined image processing for an image obtained by the camera 31 at a position corresponding to the position of the object determined by the control apparatus 2. Specifically, the CPU 24 overlaps a translucent eliciting image (a predetermined image), which indicates an object (possible obstacle), for example, an image M, which is a translucent or patterned marked area with a rectangular frame as illustrated in FIG. 7A, with the rearward image obtained by the camera 31 at the (x, y) coordinate position determined by Step S13, and expands in the image memory 22 (Step S23). For example, as illustrated in FIG. 7B, a rearward image including a detected object and the image M, which emphasizes presence of the object, is generated. Here, the CPU 24 serves as an image-synthesizing means. At this time, the frame is not limited to a rectangular shape. A shape of the frame can be circular, or even polygonal); and
processing circuitry (Ishimoto: FIG. 4 the display controller 20) configured to determine a type of the displayed image of the surroundings (Ishimoto: [0057], [0078]-[0079], [0097], Onuma: [0048], [0064], [0073]-[0074], [0098]-[0102], and FIG. 7: Upon the start of peripheral monitoring by the peripheral monitoring device, the risk level setting unit 2000 checks for obstacles in the hazard zone (step S2051), the check being based upon the determination result by the determining unit 800. If, in step S2051, no obstacles are determined to exist in the hazard zone, the risk level setting unit 2000 completes the process without setting a contact risk level, in other words, just by setting risk level 0 (step S2071). Conversely if, in step S2051, obstacles are determined to exist in the hazard zone, the risk level setting unit 2000 sets an individual contact risk level for each obstacle within the hazard zone, based upon the type, position, and height of the obstacle that are obtained from the camera image),
wherein the display is configured to cause the mark included in the displayed image of the surroundings to differ according to the determined type of the displayed image of the surroundings (Onuma: [0048], [0064], [0074], [0098]-[0102], FIG. 15-17 and FIG. 21-27: That is, the warning symbol 631 is presented on the head of the person 16 in the example of FIG. 23. When the warning symbol 631 is to be made at the estimated contact section in this way, a comparison is conducted between the obstacle height that was set in step S2054, S2055, S2073 of the process conducted by the risk level setting unit 2000, and the height of bucket distal end that has been calculated using the output signals .theta.1 to 84 of the angle detectors 8a to 8d. For example, (1) if the bucket 1c is likely to come into contact with an upper the warning symbol 631 is made atop the obstacle (if a person, then the head), or (2) if the bucket 1c is likely to come into contact with a lower half of the obstacle height, the warning symbol 631 is made at a lower part of the obstacle (if a person, then the trunk) and Aikyo: Abstract, [0060], [0063], [0070]-[0071], FIG. 7, and FIG. 9: it is possible to emphatically display a near object (an object of which a z coordinate value is smaller than a reference value) more noticeable (for example, by adding a large mark) and to emphatically display a distant object (an object of which a z coordinate is larger than the reference value) less noticeable (for example, by adding a small mark or a light mark). Further, two or more reference distances can be set. For example, it is possible to display a distance (z value) to an object (obstacle) near the mark, or the like).

As to claim 16, Ishimoto, Onuma, and Aikyo disclose the limitations of claim 15 further comprising the surroundings monitoring system as claimed in claim 15, wherein
the sensor includes a plurality of sensors (Ishimoto: Abstract and FIG. 4 the bucket observation camera 13F, the right side camera 13R, the rearward camera 13B, and the left side camera 13L, Onuma: FIG. 1-2 the cameras 13, and Aikyo: FIG. 1 and FIG. 3 the camera 31, the ultrasonic sensor 32-34, and the temperature sensor 35),
the processing circuitry (Ishimoto: FIG. 4 the display controller 20, Onuma: FIG. 2 a peripheral monitoring device for the working machine, and Aikyo: FIG. 3 the control apparatus) is configured to determine whether the displayed image of the surroundings is an image captured by a single sensor among the plurality of sensors or a composite image generated from two or more images captured by two or more sensors among the plurality of sensors (Ishimoto: [0050], [0063]-[0064], [0078], [0080], [0084], FIG. 3 the dangerous zone Z1 and the attention zone Z2 Onuma: [0048], [0064], [0074], [0098]-[0102], FIG. 15-17 and FIG. 21-27: That is, the warning symbol 631 is presented on the head of the person 16 in the example of FIG. 23. When the warning symbol 631 is to be made at the estimated contact section in this way, a comparison is conducted between the obstacle height that was set in step S2054, S2055, S2073 of the process conducted by the risk level setting unit 2000, and the height of bucket distal end that has been calculated using the output signals .theta.1 to 84 of the angle detectors 8a to 8d. For example, (1) if the bucket 1c is likely to come into contact with an upper half of the obstacle height, the warning symbol 631 is made atop the obstacle (if a person, then the head), or (2) if the bucket 1c is likely to come into contact with a lower half of the obstacle height, the warning symbol 631 is made at a lower part of the obstacle (if a person, then the trunk), and Aikyo: Abstract, [0060], [0063], [0070]-[0071], FIG. 7, and FIG. 9: the CPU 24 performs a predetermined image processing for an image obtained by the camera 31 at a position corresponding to the position of the object determined by the control apparatus 2. Specifically, the CPU 24 overlaps a translucent eliciting image (a predetermined image), which indicates an object (possible obstacle), for example, an image M, which is a translucent or patterned marked area with a rectangular frame as illustrated in FIG. 7A, with the rearward image obtained by the camera 31 at the (x, y) coordinate position determined by Step S13, and expands in the image , and
the display is configured to cause the mark included in the displayed image of the surroundings to differ between the image captured by the single sensor and the composite image (Onuma: [0048], [0064], [0074], [0098]-[0102], FIG. 15-17 and FIG. 21-27 and Aikyo: Abstract, [0060], [0063], [0070]-[0071], FIG. 7, and FIG. 9: the CPU 24 performs a predetermined image processing for an image obtained by the camera 31 at a position corresponding to the position of the object determined by the control apparatus 2. Specifically, the CPU 24 overlaps a translucent eliciting image (a predetermined image), which indicates an object (possible obstacle), for example, an image M, which is a translucent or patterned marked area with a rectangular frame as illustrated in FIG. 7A, with the rearward image obtained by the camera 31 at the (x, y) coordinate position determined by Step S13, and expands in the image memory 22 (Step S23). For example, as illustrated in FIG. 7B, a rearward image including a detected object and the image M, which emphasizes presence of the object, is generated. Here, the CPU 24 serves as an image-synthesizing means. At this time, the frame is not limited to a rectangular shape. A shape of the frame can be circular, or even polygonal) such that a first mark is displayed as the mark representing the position of the monitoring target in the image captured by the single sensor and a second mark different from the first mark is displayed as the mark representing the position of the monitoring target in the composite image (Aikyo: Abstract, [0060], [0063], [0070]-[0071], FIG. 7, and FIG. 9: it is possible to emphatically display a near object (an object of which a z coordinate value is smaller than a reference value) more noticeable .

Claims 2-4, 8, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto (Ishimoto - US 2014/0354813 A1) in view of Onuma et al. (Onuma – US 2013/0222573 A1) and Aikyo et al. (Aikyo – 2007/0076526 A1) and further in view of Ishimoto (Ishimoto II – US 2013/0088593 A1).

As to claim 2, Ishimoto, Onuma, and Aikyo disclose the limitations of claim 1 except for the claimed limitations of the surroundings monitoring system as claimed in claim 1,
wherein the display is configured to change a form of display of the mark in accordance with a number of monitoring targets detected by the processing circuitry.
However, it has been known in the art of displaying information around a machine to implement the display is configured to change a form of display of the mark in accordance with a number of monitoring targets detected by the processing circuitry, as suggested by Ishimoto II, which discloses the display is configured to change a form of display of the mark in accordance with a number of monitoring targets detected by the processing circuitry (Ishimoto II: Abstract, [0078]-[0085], [0123], and FIG. 7-8, and FIG. 23-24: FIG. 23 shows a monitor image with obstacle marks 161 and 162 displayed at the positions of obstacles having been detected via proximity sensors. In this case, even if workers are located at the positions indicated by the obstacle marks 161 and 162, no worker information is provided on display. a worker image 123 obtained by converting an image of the worker captured via the camera 10a, 10b or 10c, to a bird's eye view, is displayed in place of the obstacle mark 161. In addition, as long as the obstacle mark 162 in FIG. 23 remains outside the surrounding image area 111, an approaching mark 130, indicating that the obstacle is located outside the alarm range, is displayed in place of the obstacle mark 162 in the display screen in FIG. 24).
Therefore, in view of teachings by Ishimoto, Onuma, Aikyo and Ishimoto II, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the excavator machine of Ishimoto, Onuma, and Aikyo to include the display is configured to change a form of display of the mark in accordance with a number of monitoring targets detected by the processing circuitry, as suggested by Ishimoto II. The motivation for this is to provide different information corresponding to locations of detected obstacles.

As to claim 3, Ishimoto, Onuma, Aikyo and Ishimoto II disclose the limitations of claim 2 further comprising the surroundings monitoring system as claimed in claim 2, wherein
the display is configured to change the form of display of the mark in accordance with the number of the monitoring targets actually detected by the processing circuitry (Ishimoto II: Abstract, [0078]-[0085], [0123], and FIG. 7-8, and FIG. 23-24: FIG. 23 shows a monitor image with obstacle marks 161 and 162 displayed at the positions of obstacles having been detected via proximity sensors. In this case, even if workers are located at the positions indicated by the obstacle marks 161 and 162, no worker information is provided on display. FIG. 24 shows a a worker image 123 obtained by converting an image of the worker captured via the camera 10a, 10b or 10c, to a bird's eye view, is displayed in place of the obstacle mark 161. In addition, as long as the obstacle mark 162 in FIG. 23 remains outside the surrounding image area 111, an approaching mark 130, indicating that the obstacle is located outside the alarm range, is displayed in place of the obstacle mark 162 in the display screen in FIG. 24).

As to claim 4, Ishimoto, Onuma, Aikyo and Ishimoto II disclose the limitations of claim 3 further comprising the surroundings monitoring system as claimed in claim 3, wherein
the sensor (Ishimoto: Abstract and FIG. 4 the bucket observation camera 13F, the right side camera 13R, the rearward camera 13B, and the left side camera 13L, Onuma: FIG. 1-2 the cameras 13, Aikyo: FIG. 1 and FIG. 3 the camera 31, the ultrasonic sensor 32-34, and the temperature sensor 35and Ishimoto II: [0048], [0051], [0065], [0068], [0084], and FIG. 4 the cameras 13a-13c: Reference numerals 13a, 13b and 13c indicate cameras, i.e., image-capturing units. The camera 13a, which is disposed near the wireless receiver 10a, is oriented so that it is able to capture an image over a range matching the reception range of the wireless receiver 10a. The camera 13b, which is disposed near the wireless receiver 10b, is oriented so that it is able to capture an image over a range matching the reception range of the wireless receiver 10b. The camera 13c, which is disposed near the wireless receiver 10c, is oriented so that it is able to capture an image over a range matching the reception range of the wireless receiver 10c) includes a plurality of cameras having imaging ranges different from each other (Ishimoto: [0047]-[0052], FIG. 1 the hydraulic excavator 1, and FIG. 3-4, Onuma: [0048], [0064], [0074], Ishimoto II: [0048], [0051], [0065], [0068], [0084], FIG. 1 and FIG. 4 the cameras 13a-13c), and
the display is configured to display the image of the surroundings of the work machine captured by one or some or all of the plurality of cameras (Ishimoto: [0063]-[0064], [0080], [0084]-[0085], [0089]-[0093], FIG. 3 the dangerous zone Z1 and the attention zone Z2 and FIG. 5-8, Onuma: [0048], [0064], [0074], [0098]-[0102], FIG. 15-17 and FIG. 21-27, Aikyo: Abstract, [0060], [0063], [0070]-[0071], FIG. 7, and FIG. 9 and Ishimoto II: Abstract, [0078]-[0085], [0123], and FIG. 7-8, and FIG. 23-24), and to change the form of display of the mark in accordance with the number of the monitoring targets actually detected by the processing circuitry in a surrounding area of the work machine corresponding to the image actually displayed (Onuma: [0048], [0064], [0074], [0098]-[0102], FIG. 15-17 and FIG. 21-27, Aikyo: Abstract, [0060], [0063], [0070]-[0071], FIG. 7, and FIG. 9, and Ishimoto II: Abstract, [0078]-[0085], [0123], and FIG. 7-8, and FIG. 23-24: FIG. 23 shows a monitor image with obstacle marks 161 and 162 displayed at the positions of obstacles having been detected via proximity sensors. In this case, even if workers are located at the positions indicated by the obstacle marks 161 and 162, no worker information is provided on display. FIG. 24 shows a display screen with the obstacle mark 161 having moved into the surrounding image area 111. In this situation, a worker image 123 obtained by converting an image of the worker captured via the camera 10a, 10b or 10c, to a bird's eye view, is displayed in place of the obstacle mark 161. In addition, as long as the obstacle mark 162 in FIG. 23 remains outside the surrounding image area 111, an approaching mark 130, indicating that the obstacle is located outside the alarm range, is displayed in place of the obstacle mark 162 in the display screen in FIG. 24).

As to claim 8, Ishimoto, Onuma, Aikyo and Ishimoto II disclose the limitations of claim 1 further comprising the surroundings monitoring system as claimed in claim 1, wherein
the display is configured to change a form of display of the mark in accordance with a number of monitoring targets included in the image (Onuma: [0048], [0064], [0074], [0098]-[0102], FIG. 15-17 and FIG. 21-27, Aikyo: Abstract, [0060], [0063], [0070]-[0071], FIG. 7, and FIG. 9, and Ishimoto II: Abstract, [0078]-[0085], [0123], and FIG. 7-8, and FIG. 23-24: FIG. 23 shows a monitor image with obstacle marks 161 and 162 displayed at the positions of obstacles having been detected via proximity sensors. In this case, even if workers are located at the positions indicated by the obstacle marks 161 and 162, no worker information is provided on display. FIG. 24 shows a display screen with the obstacle mark 161 having moved into the surrounding image area 111. In this situation, a worker image 123 obtained by converting an image of the worker captured via the camera 10a, 10b or 10c, to a bird's eye view, is displayed in place of the obstacle mark 161. In addition, as long as the obstacle mark 162 in FIG. 23 remains outside the surrounding image area 111, an approaching mark 130, indicating that the obstacle is located outside the alarm range, is displayed in place of the obstacle mark 162 in the display screen in FIG. 24).

As to claim 10, Ishimoto, Onuma, Aikyo and Ishimoto II disclose the limitations of claim 1 further comprising the surroundings monitoring system as claimed in claim 1, wherein
the processing circuitry is provided separately from the display (Ishimoto: [0050], [0052], [0057], FIG. 1 the display controller 20 and the monitor 14: the monitor 14 is displayed the virtual view point image and the camera through image. A display controller 20 for Ishimoto II: FIG. 3 the display device 50 and the monitoring controller 60), and configured to select a mark image to be displayed as the mark, from among two or more types of mark images, and to transmit, to the display, data of specification information necessary for displaying the selected mark image on the display (Onuma: [0048], [0064], [0074], [0098]-[0102], FIG. 15-17 and FIG. 21-27, Aikyo: Abstract, [0060], [0063], [0070]-[0071], FIG. 7, and FIG. 9, and Ishimoto II: Abstract, [0078]-[0085], [0123], and FIG. 7-8, and FIG. 23-24), and
wherein the display is configured to display the mark image received from the processing circuitry as the mark (Onuma: [0048], [0064], [0074], [0098]-[0102], FIG. 15-17 and FIG. 21-27, Aikyo: Abstract, [0060], [0063], [0070]-[0071], FIG. 7, and FIG. 9, and Ishimoto II: Abstract, [0078]-[0085], [0123], and FIG. 7-8, and FIG. 23-24: FIG. 23 shows a monitor image with obstacle marks 161 and 162 displayed at the positions of obstacles having been detected via proximity sensors. In this case, even if workers are located at the positions indicated by the obstacle marks 161 and 162, no worker information is provided on display. FIG. 24 shows a display screen with the obstacle mark 161 having moved into the surrounding image area 111. In this situation, a worker image 123 obtained by converting an image of the worker captured via the camera 10a, 10b or 10c, to a bird's eye view, is displayed in place of the obstacle mark 161. In addition, as long as the obstacle mark 162 in FIG. 23 remains outside the surrounding image area 111, an approaching mark 130, indicating that the obstacle is located outside the alarm range, is displayed in place of the obstacle mark 162 in the display screen in FIG. 24).

As to claim 11, Ishimoto, Onuma, Aikyo and Ishimoto II disclose the limitations of claim 10 further comprising the surroundings monitoring system as claimed in claim 10, wherein
the processing circuitry is configured to adjust a resolution of position information of the mark image on the image (Onuma: [0048], [0064], [0074], [0098]-[0102], FIG. 15-17 and FIG. 21-27, Aikyo: Abstract, [0060], [0063], [0070]-[0071], FIG. 7, and FIG. 9, and Ishimoto II: Abstract, [0054], [0066], [0073], [0078]-[0085], [0123], and FIG. 7-8, and FIG. 23-24: the approaching mark 130 is displayed within the surrounding image area 111 for any worker that is located outside the second area 102 set within the real space surrounding the work machine but is currently located within an alert-prompting area, e.g., the worker with a worker ID P3 in FIG. 7. In other words, the approaching mark 130 is displayed in the surrounding image area 111, for a worker located in a part of the third area 103, set within real space surrounding the work machine, that does not overlap the second area 102), the position information being included in the specification information of the data, and to transmit, to the display, the data in which the resolution of the position information is adjusted by the processing circuitry (Onuma: [0048], [0064], [0074], [0098]-[0102], FIG. 15-17 and FIG. 21-27, Aikyo: Abstract, [0060], [0063], [0070]-[0071], FIG. 7, and FIG. 9, and Ishimoto II: Abstract, [0054], [0066], [0073], [0078]-[0085], [0123], and FIG. 7-8, and FIG. 23-24).

As to claim 13, Ishimoto, Onuma, Aikyo and Ishimoto II disclose the limitations of claim 1 further comprising the surroundings monitoring system as claimed in claim 1, further comprising:
circuitry configured to, when there is a vehicle approaching the work machine relatively from a distance from the work machine, notify presence of the vehicle (Ishimoto: [0084]-[0085], [0089]-[0093], and FIG. 5-7: A worker M as stationary or movable obstacle is shown in the virtual view point image of FIG. 5 to FIG. 7 and the camera through image of FIG. 6. Under this circumstance, the operator pressed the switch 16c to select the rearward camera 13B, thereby being displayed the camera through image from the rearward camera 13B on the camera through image displaying area 18. Since the worker M stands at the backward position of the hydraulic excavator, the worker M is appeared the camera through image in the camera through image in this figure and Ishimoto II: Abstract, [0078]-[0085], [0123], and FIG. 7-8, and FIG. 23-24: FIG. 23 shows a monitor image with obstacle marks 161 and 162 displayed at the positions of obstacles having been detected via proximity sensors. In this case, even if workers are located at the positions indicated by the obstacle marks 161 and 162, no worker information is provided on display. FIG. 24 shows a display screen with the obstacle mark 161 having moved into the surrounding image area 111. In this situation, a worker image 123 obtained by converting an image of the worker captured via the camera 10a, 10b or 10c, to a bird's eye view, is displayed in place of the obstacle mark 161. In addition, as long as the obstacle mark 162 in FIG. 23 remains outside the surrounding image area 111, an approaching mark 130, indicating that the obstacle is located outside the alarm range, is displayed in place of the obstacle mark 162 in the display screen in FIG. 24).

Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto (Ishimoto - US 2014/0354813 A1) in view of Onuma et al. (Onuma – US 2013/0222573 A1), Aikyo et al. (Aikyo – 2007/0076526 A1), and Ishimoto (Ishimoto II – US 2013/0088593 A1) and further in view of Park (Park – US 2017/0101056 A1).

As to claim 5, Ishimoto, Onuma, Aikyo and Ishimoto II disclose the limitations of claim 3 except for the claimed limitations of the surroundings monitoring system as claimed in claim 3, wherein
the display is configured to change the form of display of the mark such that an amount of data of specification information necessary for displaying the mark is reduced as the number of the monitoring targets actually detected by the processing circuitry increases.
However, it has been known in the art of providing information to a driver to implement the display is configured to change the form of display of the mark such that an amount of data of specification information necessary for displaying the mark is reduced as the number of the monitoring targets actually detected by the processing circuitry increases, as suggested by Park, which discloses the display is configured to change the form of display of the mark such that an amount of data of specification information necessary for displaying the mark is reduced as the number of the monitoring targets actually detected by the processing circuitry increases (Park: Abstract, [0196]-[0203], [0273]-[0284], and FIG. 14-15: when a total of eight moving objects 1511, 1512, 1521, 1531, 1532, 1533 and 1534 is detected and the number of moving objects corresponds to a second congestion value, the controller 170 may adjust the scale of the map such that only two high-ranking moving objects 1512 and 1521, which are the closest to the 
Therefore, in view of teachings by Ishimoto, Onuma, Aikyo, Ishimoto II, and Park, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the excavator machine of Ishimoto, Onuma, Aikyo and Ishimoto II to include the display is configured to change the form of display of the mark such that an amount of data of specification information necessary for displaying the mark is reduced as the number of the monitoring targets actually detected by the processing circuitry increases, as suggested by Park. The motivation for this is to provide different information corresponding to locations of detected moving obstacles.

As to claim 6, Ishimoto, Onuma, Aikyo, Ishimoto II, and Park disclose the limitations of claim 2 further comprising the surroundings monitoring system as claimed in claim 2, wherein
a maximum detection number that is an upper limit of the number of the monitoring targets detected by the processing circuitry is predetermined (Park: Abstract, [0196]-[0203], [0273]-[0284], and FIG. 14-15: The controller 170 may calculate congestion based on the total number of moving objects detected by the sensing unit 160. For example, the controller 170 may calculate a first congestion value when one moving object is detected at a specific point in time, and may calculate a second congestion value, which is greater than the first value, when two or more moving objects are detected at a specific point in time. In addition, the controller 170 may adjust the scale of the map such that the number of moving objects to be displayed on the map corresponds to the calculated congestion value), and
the display is configured to change the form of display of the mark in accordance with the maximum detection number (Park: Abstract, [0196]-[0203], [0273]-[0284], and FIG. 14-15: when a total of eight moving objects 1511, 1512, 1521, 1531, 1532, 1533 and 1534 is detected and the number of moving objects corresponds to a second congestion value, the controller 170 may adjust the scale of the map such that only two high-ranking moving objects 1512 and 1521, which are the closest to the vehicle surround monitoring device 100, among the eight moving objects 1511, 1512, 1521, 1531, 1532, 1533 and 1534 are displayed).

As to claim 7, Ishimoto, Onuma, Aikyo, Ishimoto II, and Park disclose the limitations of claim 6 further comprising the surroundings monitoring system as claimed in claim 6, wherein
the display is configured to change the form of display of the mark such that an amount of data of specification information necessary for displaying the mark is reduced as the maximum detection number increases (Park: Abstract, [0196]-[0203], [0273]-[0284], and FIG. 14-15: when a total of eight moving objects 1511, 1512, 1521, 1531, 1532, 1533 and 1534 is detected and the number of moving objects corresponds to a second congestion value, the controller 170 may adjust the scale of the map such that only two high-ranking moving objects 1512 and 1521, which are the closest to the vehicle surround monitoring device 100, among the eight moving objects 1511, 1512, 1521, 1531, 1532, 1533 and 1534 are displayed).

As to claim 9, Ishimoto, Onuma, Aikyo, Ishimoto II, and Park disclose the limitations of claim 8 further comprising the surroundings monitoring system as claimed in claim 8, wherein
the display is configured to change the form of display of the mark such that an amount of data of specification information necessary for displaying the mark is reduced as the number of the monitoring targets included in the image increases (Park: Abstract, [0196]-[0203], [0273]-[0284], and FIG. 14-15: when a total of eight moving objects 1511, 1512, 1521, 1531, 1532, 1533 and 1534 is detected and the number of moving objects corresponds to a second congestion value, the controller 170 may adjust the scale of the map such that only two high-ranking moving objects 1512 and 1521, which are the closest to the vehicle surround monitoring device 100, among the eight moving objects 1511, 1512, 1521, 1531, 1532, 1533 and 1534 are displayed).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto (Ishimoto - US 2014/0354813 A1) in view of Onuma et al. (Onuma – US 2013/0222573 A1) and Aikyo et al. (Aikyo – 2007/0076526 A1) and further in view of Lim et al. (Lim – US 2015/0343976 A1).

As to claim 12, Ishimoto, Onuma, and Aikyo disclose the limitations of claim 1 except for the claimed limitations of the surroundings monitoring system as claimed in claim 1, wherein
the display is configured to cause the mark to differ between when the monitoring target is stationary and when the monitoring target is in motion.
However, it has been known in the art of providing information to a driver to implement the display is configured to cause the mark to differ between when the monitoring target is stationary and when the monitoring target is in motion, as suggested by Lim, which discloses the display is configured to cause the mark to differ between when the monitoring target is stationary (Lim: Abstract, [0013]-[0015], [0023]-[0025], [0043], [0049], FIG. 4: the control unit 340 displays a drawing as illustrated in FIG. 4 on the display 310 so as to allow a driver to directly set the rotation safe-distance area and the sensor recognition area. Further, the control unit 340 makes a pattern of fixed objects 43 and 44 using the ultrasonic sensor 330) and when the monitoring target is in motion (Lim: Abstract, [0043], [0064]-[0066], and FIG. 7: A basic concept of the present invention sets a predetermined distance from the construction machine (or vehicle) as a safe-distance area (a work pattern area), patterns fixed objects within the set safe-distance area, and issues an alarm warning and/or displays a captured (or detected) image on a display, when other moving objects excluding the fixed objects (that is, patterned fixed objects) sensed by the construction machine are sensed).
Therefore, in view of teachings by Ishimoto, Onuma, Aikyo, and Lim, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the excavator machine of Ishimoto, Onuma, and Aikyo to include the display is configured to cause the mark to differ between when the monitoring target is stationary and when the monitoring target is in motion, as suggested by Lim. The motivation for this is to provide different information corresponding to locations of detected obstacles as fixed or moving objects.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto (Ishimoto - US 2014/0354813 A1) in view of Onuma et al. (Onuma – US 2013/0222573 A1) and Aikyo et al. (Aikyo – 2007/0076526 A1) and further in view of Kurihara et al. (Kurihara – US 2015/0326829 A1).

As to claim 14, Ishimoto, Onuma, and Aikyo disclose the limitations of claim 1 further comprising the surroundings monitoring system as claimed in claim 1, further comprising:
first circuitry configured to ensure safety in the surroundings of the work machine in response to detection of the monitoring target by the processing circuitry (Ishimoto: [0047]-[0052], [0063]-[0064], FIG. 1 the hydraulic excavator 1, and FIG. 3-4 the attention zone Z2 and the dangerous zone Z1: the attention zone Z2 is a ring area placed outside the circular area of the dangerous zone Z1 for bringing attention to the operator. The outer end of the attention zone Z2 is normally set for the dimension approximately twice radius larger than the circle of the dangerous zone Z1. Although the dangerous zone Z1 is nearly matched with the area of the virtual view point image area 17, broader area may be set than the dangerous zone Z1, and Onuma: [0048], [0064], [0074], [0098]-[0102], FIG. 15-17 and FIG. 21-27: That is, the warning symbol 631 is presented on the head of the person 16 in the example of FIG. 23. When the warning symbol 631 is to be made at the estimated contact section in this way, a comparison is conducted between the obstacle height that was set in step S2054, S2055, S2073 of the process conducted by the risk level setting unit 2000, and the height of bucket distal end that has been calculated using the output signals .theta.1 to 84 of the angle detectors 8a to 8d. For example, (1) if the bucket 1c is likely to come into contact with an upper half of the obstacle height, the warning symbol 631 is made atop the obstacle (if a person, then the head), or (2) if the bucket 1c is likely to come into contact with a lower half of the obstacle height, the warning symbol 631 is made at a lower part of the obstacle (if a person, then the trunk)).

Ishimoto, Onuma, and Aikyo does not explicitly disclose:
second circuitry configured to determine, with respect to at least one of the first circuitry and the processing circuitry, at least one of whether the at least one of the first circuitry and the processing circuitry is operating and whether an operating condition thereof is normal; and
third circuitry configured to make a notification indicating that an operation of the first circuitry or the processing circuitry is restricted in response to the second circuitry determining that the first circuitry or the processing circuitry is not operating or that the operating condition thereof is not normal.
However, it has been known in the art of construction machine to implement second circuitry configured to determine, with respect to at least one of the first circuitry and the processing circuitry, at least one of whether the at least one of the first circuitry and the processing circuitry is operating and whether an operating condition thereof is normal; and third circuitry configured to make a notification indicating that an operation of the first circuitry or the processing circuitry is restricted in response to the second circuitry determining that the first circuitry or the processing circuitry is not operating or that the operating condition thereof is not normal, as suggested by Kurihara, which discloses second circuitry (Kurihara: FIG. 3 the controller 100) configured to determine, with respect to at least one of the first circuitry and the processing circuitry, at least one of whether the at least one of the first circuitry and the processing circuitry is operating and whether an operating condition thereof is normal (Kurihara: [0156]-[0157], [0164]-0168], [0173], [0186]-[0188], [0192], [0201]-[0213], and FIG. 25-29: a display example of the display device 50 after the reflecting member 300 has moved around the surroundings of the dump truck 1 in the operation checking mode and it has been determined that the operating states of all radar devices 20 are good. As illustrated in FIG. ; and third circuitry (Kurihara: [0156]-[0157], [0164]-0168], [0173], [0186]-[0188], [0192], [0201]-[0213], and FIG. 25-29: The icon 53M is displayed in a different form from the icon 53F. In the present embodiment, the icon 53M is yellow, for example, and blinks. In this manner, in the normal operation state after the operation checking mode ends, the display device 50 displays the icon 53M which is warning information indicating the presence of a radar device which is determined to be not good in the operation checking mode) configured to make a notification indicating that an operation of the first circuitry or the processing circuitry is restricted in response to the second circuitry determining that the first circuitry or the processing circuitry is not operating or that the operating condition thereof is not normal (Kurihara: [0156]-[0157], [0164]-0168], [0173], [0186]-[0188], [0192], [0201]-[0213], and FIG. 25-29: when it is determined that the operating states of all radar devices 20 are determined to be good, the icon (53F) is removed. However, when it is determined that the operating state of a partial radar device 20 among the plurality of radar devices 20 is not good, the icon 53M is displayed as illustrated in FIG. 27. The icon 53M is displayed in a different form from the icon 53F. In the present embodiment, the icon 53M is yellow, for example, and blinks. In this manner, in the normal operation state after the operation checking mode ends, the display device 50 displays the icon 53M which is warning information indicating the presence of a radar device which is determined to be not good in the operation checking mode).
Ishimoto, Onuma, Aikyo, and Kurihara, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the excavator machine of Ishimoto, Onuma, and Aikyo to include second circuitry configured to determine, with respect to at least one of the first circuitry and the processing circuitry, at least one of whether the at least one of the first circuitry and the processing circuitry is operating and whether an operating condition thereof is normal; and third circuitry configured to make a notification indicating that an operation of the first circuitry or the processing circuitry is restricted in response to the second circuitry determining that the first circuitry or the processing circuitry is not operating or that the operating condition thereof is not normal, as suggested by Kurihara. The motivation for this is to inform a user an operating status of sensing devices.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto (Ishimoto - US 2014/0354813 A1) in view of Onuma et al. (Onuma – US 2013/0222573 A1) and Aikyo et al. (Aikyo – 2007/0076526 A1) and Shibata et al. (Shibata – US 2018/0024354 A1).
As to claim 17, Ishimoto, Onuma, and Aikyo discloses all the surroundings monitoring system for a work machine limitations as claimed that mirrors the surroundings monitoring system for a work machine limitations in claim 1; thus, claim 17 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a surroundings monitoring system for a work machine, the surroundings monitoring system comprising:
a sensor (Ishimoto: Abstract and FIG. 4 the bucket observation camera 13F, the right side camera 13R, the rearward camera 13B, and the left side camera 13L, Onuma: FIG. 1-2 the cameras 13, and Aikyo: FIG. 1 and FIG. 3 the camera 31, the ultrasonic sensor 32-34, and the temperature sensor 35) configured to capture an image of surroundings of the work machine (Ishimoto: [0050], [0063]-[0064], [0078], [0080], [0084], FIG. 3 the dangerous zone Z1 and the attention zone Z2 and FIG. 5-8: A worker M as stationary or movable obstacle is shown in the virtual view point image of FIG. 5 to FIG. 7 and the camera through image of FIG. 6. Under this circumstance, the operator pressed the switch 16c to select the rearward camera 13B, thereby being displayed the camera through image from the rearward camera 13B on the camera through image displaying area 18. Since the worker M stands at the backward position of the hydraulic excavator, the worker M is appeared the camera through image in the camera through image in this figure, Onuma: [0048], [0064], [0074], [0098]-[0102], FIG. 15-17 and FIG. 21-27, and Aikyo: Abstract, [0060], [0063], [0070]-[0071], FIG. 7, and FIG. 9);
a display (Ishimoto: Abstract, [0050-[0055], [0080], FIG. 3 the virtual view point displaying area 17 and FIG. 4 the monitor 14) configured to display the image of the surroundings of the work machine captured by the sensor (Ishimoto: [0050], [0063]-[0064], [0078], [0080], [0084], FIG. 3 the dangerous zone Z1 and the attention zone Z2 and FIG. 5-8: The image correction section 22 of the display controller receives data of the camera images from the cameras 13B, 13L, 13R, 13F and makes correction process on the camera images. The corrected camera images of the cameras 13B, 13L, 13R, 13F are subjected to carry out the view point conversion process in the view point converting section 23 to produce the virtual rearward view point image 17B, the virtual right side view point image 17R, the virtual left side view point image 17L. Then, the image composing section 24 composes the virtual rearward view , the displayed image of the surroundings simultaneously including an image of a monitoring target (Ishimoto: [0050], [0063]-[0064], [0078], [0080], [0084], FIG. 3 the dangerous zone Z1 and the attention zone Z2 and FIG. 5-8: The image correction section 22 of the display controller receives data of the camera images from the cameras 13B, 13L, 13R, 13F and makes correction process on the camera images. The corrected camera images of the cameras 13B, 13L, 13R, 13F are subjected to carry out the view point conversion process in the view point converting section 23 to produce the virtual rearward view point image 17B, the virtual right side view point image 17R, the virtual left side view point image 17L. Then, the image composing section 24 composes the virtual rearward view point image 17B, the virtual right side view point image 17R, the virtual left side view point image 17L to produce an composed virtual view point image. The display image creation section 25 brings to add the work machine image 17M at the center position of the composed virtual view point image) and a mark representing a position of the monitoring target (Ishimoto: [0084]-[0085], [0089]-[0093], and FIG. 5-7: A worker M as stationary or movable obstacle is shown in the virtual view point image of FIG. 5 to FIG. 7 and the camera through image of FIG. 6. Under this circumstance, the operator pressed the switch 16c to select the rearward camera 13B, thereby being displayed the camera through image from the rearward camera 13B on the camera through image displaying area 18. Since the worker M stands at the backward position of the hydraulic excavator, the worker M is appeared the camera through image in the camera through image in this figure, Onuma: [0048], [0064], [0074], [0098]-[0102], FIG. 15-17 and FIG. 21-27, and Aikyo: ; and
processing circuitry (Ishimoto: FIG. 4 the display controller 20),
wherein the display is configured to display a  screen  for a plurality of marks of different types (Onuma: [0048], [0064], [0074], [0098]-[0102], FIG. 15-17 and FIG. 21-27: That is, the warning symbol 631 is presented on the head of the person 16 in the example of FIG. 23. When the warning symbol 631 is to be made at the estimated contact section in this way, a comparison is conducted between the obstacle height that was set in step S2054, S2055, S2073 of the process conducted by the risk level setting unit 2000, and the height of bucket distal end that has been calculated using the output signals .theta.1 to 84 of the angle detectors 8a to 8d. For example, (1) if the bucket 1c is likely to come into contact with an upper half of the obstacle height, the warning symbol 631 is made atop the obstacle (if a person, then the head), or (2) if the bucket 1c is likely to come into contact with a lower half of the obstacle height, the warning symbol 631 is made at a lower part of the obstacle (if a person, then the trunk) and Aikyo: Abstract, [0060], [0063], [0070]-[0071], FIG. 7, and FIG. 9: it is possible to emphatically display a near object (an object of which a z coordinate value is smaller than a reference value) more noticeable (for example, by adding a large mark) and to emphatically display a distant object (an object of which a z coordinate is larger than the reference value) less noticeable (for example, by adding a small mark or a light mark). Further, two or more reference distances can be set. For example, it is possible to display a distance (z value) to an object (obstacle) near the mark, or the like), and
the processing circuitry is configured to set the mark selected from the plurality of marks on the screen as the mark representing the position of the monitoring target (Onuma: [0048], [0064], [0074], [0098]-[0102], FIG. 15-17 and FIG. 21-27: That is, the warning symbol 631 is presented on the head of the person 16 in the example of FIG. 23. When the warning symbol 631 is to be made at the estimated contact section in this way, a comparison is conducted between the obstacle height that was set in step S2054, S2055, S2073 of the process conducted by the risk level setting unit 2000, and the height of bucket distal end that has been calculated using the output signals .theta.1 to 84 of the angle detectors 8a to 8d. For example, (1) if the bucket 1c is likely to come into contact with an upper half of the obstacle height, the warning symbol 631 is made atop the obstacle (if a person, then the head), or (2) if the bucket 1c is likely to come into contact with a lower half of the obstacle height, the warning symbol 631 is made at a lower part of the obstacle (if a person, then the trunk) and Aikyo: Abstract, [0060], [0063], [0070]-[0071], FIG. 7, and FIG. 9: it is possible to emphatically display a near object (an object of which a z coordinate value is smaller than a reference value) more noticeable (for example, by adding a large mark) and to emphatically display a distant object (an object of which a z coordinate is larger than the reference value) less noticeable (for example, by .
The combination of Ishimoto, Onuma, and Aikyo does not explicitly disclose wherein the display is configured to display a setting screen for selecting a mark from a plurality of marks of different types, and the processing circuitry is configured to set the mark selected from the plurality of marks on the setting screen as the mark representing the position of the monitoring target.
However, it has been known in the art of vehicle display to implement wherein the display is configured to display a setting screen  for selecting a mark from a plurality of marks of different types, and the processing circuitry is configured to set the mark selected from the plurality of marks on the setting screen as the mark representing the position of the monitoring target, as suggested by Shibata, which discloses wherein the display is configured to display a setting screen  for selecting a mark from a plurality of marks of different types, and the processing circuitry is configured to set the mark selected from the plurality of marks on the setting screen as the mark representing the position of the monitoring target (Shibata: Abstract,[0080]-[0081], [0093]-[0095], [0104]-[0105], FIG. 4, FIG. 6, FIG. 11, FIG. 13, FIG. 15, FIG. 17, FIG. 23, and FIG. 37-40: the virtual image display size β of the linear portion 560p is variably set so as to leave a margin 560m for allowing a user to directly visually recognize the outside scenery 8 except the front obstacle 8b between the linear portion 560p and the front obstacle 8b on the inner peripheral side. A virtual image display color of the linear portion 560p is fixedly set or variably set by a user to a translucent color that enables a superimposed part with the outside scenery 8 to be visually recognized and also enables reduction in inconvenience to a 
Therefore, in view of teachings by Ishimoto, Onuma, Aikyo and Shibata, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the excavator machine of Ishimoto, Onuma, and Aikyo to include the display is configured to change a form of display of the mark in accordance with a number of monitoring targets detected by the processing circuitry, as suggested by Shibata. The motivation for this is to provide different information corresponding to detected obstacles.

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Takae et al., US 2018/0312110 A1, discloses display control, method, and display control device.
Oshima et al., US 2017/0011539 A1, discloses image processing apparatus, and image processing method.
Murasumi et al., US 2016/0355131 A1, discloses object alarm device and object alarm method.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.